As filed with the Securities and Exchange Commission on June 27, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and address of agent for service) Registrant's telephone number, including area code: (414) 765-6609 Date of fiscal year end:July 31, 2014 Date of reporting period:April 30, 2014 Item 1. Schedules of Investments. O'Shaughnessy All Cap Core Fund Schedule of Investments at April 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 98.22% Aerospace & Defense - 6.85% Alliant Techsystems, Inc. $ The Boeing Co. Exelis, Inc. General Dynamics Corp. Honeywell International, Inc. Huntington Ingalls Industries, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Airlines - 1.85% Alaska Air Group, Inc. Delta Air Lines, Inc. SkyWest, Inc. Southwest Airlines Co. Spirit Airlines, Inc. * Auto Components - 0.96% BorgWarner, Inc. Delphi Automotive PLC # The Goodyear Tire & Rubber Co. Standard Motor Products, Inc. Tenneco, Inc. * Beverages - 0.83% Coca-Cola Enterprises, Inc. Biotechnology - 1.59% Biogen Idec, Inc. * Gilead Sciences, Inc. * Building Products - 0.69% AAON, Inc. Capital Markets - 2.34% Ameriprise Financial, Inc. The Goldman Sachs Group, Inc. Chemicals - 2.94% The Dow Chemical Co. LyondellBasell Industries NV - Class A # NewMarket Corp. Olin Corp. PPG Industries, Inc. Commercial Services & Supplies - 0.53% The ADT Corp. G & K Servies, Inc. - Class A Tyco International Ltd. # Communications Equipment - 0.18% Brocade Communications Systems, Inc. * Computers & Peripherals - 4.10% Electronics for Imaging, Inc. * Lexmark International, Inc. - Class A Seagate Technology PLC # Western Digital Corp. Construction & Engineering - 0.48% AECOM Technology Corp. * Consumer Finance - 1.85% American Express Co. SLM Corp. Diversified Consumer Services - 0.77% Apollo Education Group, Inc. * Outerwall, Inc. * Strayer Education, Inc. * Diversified Financial Services - 0.73% CBOE Holdings, Inc. Mcgraw Hill Financial, Inc. Diversified Telecommunication Services - 6.01% AT&T, Inc. CenturyLink, Inc. IDT Corp. - Class B Vonage Holdings Corp. * Windstream Holdings, Inc. Electrical Equipment - 1.28% Acuity Brands, Inc. EnerSys, Inc. Thermo Fisher Scientific, Inc. Electronic Equipment, Instruments & Components - 0.32% Insight Enterprises, Inc. * Tech Data Corp. * Energy Equipment & Services - 0.10% Tesco Corp. * # Food & Staples Retailing - 3.11% The Andersons, Inc. The Kroger Co. Wal-Mart Stores, Inc. Food Products - 1.31% The Hershey Co. Post Holdings, Inc. * Sanderson Farms, Inc. Tyson Foods, Inc. - Class A Gas Utilities - 0.59% UGI Corp. Health Care Equipment & Supplies - 0.76% St. Jude Medical, Inc. Health Care Providers & Services - 4.63% AmerisourceBergen Corp. Cigna Corp. Corvel Corp. * ExamWorks Group, Inc. * LHC Group, Inc. * Magellan Health Services, Inc. * McKesson Corp. Omnicare, Inc. Quest Diagnostics, Inc. Triple-S Management Corp. - Class B * # Hotels, Restaurants & Leisure - 2.43% Burger King Worldwide, Inc. International Game Technology Ruth's Hospitality Group, Inc. Sonic Corp. * Starbucks Corp. Wynn Resorts Ltd. Household Durables - 0.48% Newell Rubbermaid, Inc. Universal Electronics, Inc. * Independent Power Producers & Energy Traders - 0.10% AES Corp. Industrial Conglomerates - 1.37% General Electric Co. Insurance - 4.76% Assurant, Inc. MetLife, Inc. The Travelers Companies, Inc. Internet Software & Services - 2.23% CoStar Group, Inc. * IAC/InterActiveCorp. VeriSign, Inc. * Yahoo!, Inc. * IT Services - 4.53% Acxiom Corp. * Broadridge Financial Solutions, Inc. CACI International, Inc. - Class A * Computer Sciences Corp. International Business Machines Corp. Leidos Holdings, Inc. Mastercard, Inc. - Class A Science Applications International Corp. The Western Union Co. Life Sciences Tools & Services - 0.14% PAREXEL International Corp. * Machinery - 3.02% Caterpillar, Inc. Flowserve Corp. The Greenbrier Companies, Inc. * Hyster-Yale Materials Handling, Inc. Ingersoll-Rand PLC # The Manitowoc Co., Inc. Oshkosh Corp. Pentair Ltd. # Media - 7.67% DIRECTV * Graham Holdings Co. - Class B Lions Gate Entertainment Corp. # Live Nation Entertainment, Inc. * Twenty-First Century Fox, Inc. - Class A Viacom, Inc - Class B Oil, Gas & Consumable Fuels - 7.95% EOG Resources, Inc. Exxon Mobil Corp. HollyFrontier Corp. Marathon Petroleum Corp. Panhandle Oil And Gas, Inc. - Class A PBF Energy, Inc. - Class A Rex American Resources Corp. * Targa Resources Corp. Western Refining, Inc. Paper & Forest Products - 0.72% Domtar Corp. Personal Products - 0.18% Inter Parfums, Inc. Pharmaceuticals - 4.73% AbbVie, Inc. Bristol-Myers Squibb Co. Johnson & Johnson Pfizer, Inc. Salix Pharmaceuticals Ltd. * Professional Services - 3.56% Barrett Business Services, Inc. Dun & Bradstreet Corp. Road & Rail - 0.54% Avis Budget Group, Inc. * Saia, Inc. * Semiconductors & Semiconductor Equipment - 1.23% Lam Research Corp. * NVIDIA Corp. Software - 1.00% Aspen Technology, Inc. * Blackbaud, Inc. Manhattan Associates, Inc. * Take-Two Interactive Software * Tyler Technologies, Inc. * Specialty Retail - 6.02% Abercrombie & Fitch Co. - Class A AutoZone, Inc. * GameStop Corp. - Class A Haverty Furniture Companies, Inc. Home Depot, Inc. O'Reilly Automotive, Inc. * Ross Stores, Inc. The TJX Companies, Inc. Textiles, Apparel & Luxury Goods - 0.76% Hanesbrands, Inc. Nike, Inc. - Class B Total Common Stocks (Cost $120,610,094) Total Investments in Securities (Cost $120,610,094) - 98.22% Other Assets in Excess of Liabilities - 1.78% Net Assets - 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O'Shaughnessy Enhanced Dividend Fund Schedule of Investments at April 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 90.87% Aerospace & Defense - 4.49% BAE Systems PLC - ADR $ Lockheed Martin Corp. Chemicals - 1.99% Potash Corporation of Saskatchewan, Inc. - ADR Commercial Banks - 4.66% Bank of Montreal # Computers & Peripherals - 0.98% Seagate Technology PLC # Diversified Telecommunication Services - 20.42% AT&T, Inc. BCE, Inc. # CenturyLink, Inc. Deutsche Telekom AG - ADR KT Corp. - ADR Orange S.A. - ADR Telenor ASA - ADR Telstra Corp., Ltd. - ADR TELUS Corp. # Verizon Communications, Inc. Energy Equipment & Services - 5.22% Ensco PLC - Class A # Transocean Ltd. # Insurance - 2.96% Sun Life Financial, Inc. # Swiss Re AG - ADR Metals & Mining - 2.21% BHP Billiton PLC - ADR Companhia Siderurgica Nacional S.A. - ADR Freeport-McMoRan Copper & Gold, Inc. Teck Resources Ltd. - Class B # Office Electronics - 2.09% Canon, Inc. - ADR Oil, Gas & Consumable Fuels - 23.98% BP PLC - ADR Canadian Oil Sands Ltd. # China Petroleum & Chemical Corp. - ADR CNOOC Ltd. - ADR ConocoPhillips Ecopetrol S.A. - ADR ENI S.p.A. - ADR Gazprom OAO - ADR Husky Energy, Inc. # Royal Dutch Shell PLC - ADR Total S.A. - ADR Pharmaceuticals - 5.97% AstraZeneca PLC - ADR Eli Lilly & Co. Semiconductors & Semiconductor Equipment - 0.59% Intel Corp. Specialty Retail - 0.24% Staples, Inc. Tobacco - 6.36% Altria Group, Inc. Lorillard, Inc. Reynolds American, Inc. Trading Companies & Distributors - 0.32% Mitsui & Co., Ltd. - ADR Wireless Telecommunication Services - 8.39% China Mobile Ltd. - ADR Mobile Telesystems - ADR NTT DoCoMo, Inc. - ADR Rogers Communications, Inc. - Class B # Vodafone Group PLC - ADR Total Common Stocks (Cost $122,799,822) CONVERTIBLE PREFERRED STOCKS - 3.32% Media - 3.32% Shaw Communications, Inc. - Class B # Total Convertible Preferred Stocks (Cost $4,814,556) PREFERRED STOCKS - 3.80% Diversified Telecommunication Services - 3.80% Telefonica Brasil S.A. - ADR Total Preferred Stocks (Cost $6,217,584) Total Investments in Securities (Cost $133,831,962) - 97.99% Other Assets in Excess of Liabilities - 2.01% Net Assets - 100.00% $ #U.S. traded security of a foreign issuer. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. Country Allocation Country % of Net Assets Canada 19.0% United States 19.0% United Kingdom 16.7% France 7.3% Switzerland 5.0% Germany 4.4% Brazil 4.3% Japan 4.1% Russian Federation 4.1% Colombia 3.8% Australia 3.4% Italy 3.0% Netherlands 2.3% Hong Kong 1.9% Ireland 1.0% China 0.4% Norway 0.2% Republic of Korea 0.1% 100.0% O'Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments at April 30, 2014 (Unaudited) Shares Value COMMON STOCKS - 99.70% Aerospace & Defense - 5.18% Alliant Techsystems, Inc. $ Curtiss-Wright Corp. Engility Holdings, Inc. * Erickson Air-Crane, Inc. * Exelis, Inc. Huntington Ingalls Industries, Inc. Spirit Aerosystems Holdings, Inc. - Class A * Airlines - 2.17% Alaska Air Group, Inc. Allegiant Travel Co. Copa Holdings S.A. - Class A # Hawaiian Holdings, Inc. * Spirit Airlines, Inc. * Auto Components - 3.87% Gentex Corp. The Goodyear Tire & Rubber Co. Lear Corp. Modine Manufacturing Co. * Standard Motor Products, Inc. Valeo S.A. - ADR Biotechnology - 0.38% United Therapeutics Corp. * Building Products - 4.02% A.O. Smith Corp. AAON, Inc. Fortune Brands Home & Security, Inc. PGT, Inc. * Trex Co., Inc. * Capital Markets - 0.84% FXMC, Inc. - Class A HFF, Inc. - Class A Chemicals - 0.97% FutureFuel Corp. 87 NewMarket Corp. Quaker Chemical Corp. Commercial Services & Supplies - 4.03% G & K Servies, Inc. - Class A KAR Auction Services, Inc. Kimball International, Inc. - Class B R.R. Donnelley & Sons Co. U.S. Ecology, Inc. UniFirst Corp. Communications Equipment - 0.68% Ituran Location And Control Ltd. # Computers & Peripherals - 1.51% Electronics for Imaging, Inc. * Construction & Engineering - 0.14% Comfort Systems USA, Inc. Construction Materials - 0.54% Caesarstone Sdot-Yam Ltd. # Containers & Packaging - 2.33% Packaging Corp. of America Rock Tenn Co. - Class A Diversified Consumer Services - 3.45% China Distance Education Holdings Ltd. - ADR New Oriental Education & Technology Group, Inc. - ADR TAL Education Group - ADR* Xueda Education Group - ADR Diversified Financial Services - 0.88% CBOE Holdings, Inc. Diversified Telecommunication Services - 1.35% Hellenic Telecommunications Organization S.A. - ADR* IDT Corp. - Class B Lumos Networks Corp. Electrical Equipment - 1.47% Acuity Brands, Inc. EnerSys, Inc. Electronic Equipment, Instruments & Components - 1.36% Benchmark Electronics, Inc. * Flextronics International Ltd. * # Methode Electronics, Inc. Newport Corp. * Zebra Technologies Corp. - Class A * Energy Equipment & Services - 1.83% Core Laboratories N.V. # Helmerich & Payne, Inc. Matrix Service Co. * Tesco Corp. * # Food & Staples Retailing - 1.93% The Andersons, Inc. Ingles Markets, Inc. - Class A Spartan Stores, Inc. Food Products - 1.33% Industrias Bachoco S.A.B. de C.V. - ADR Post Holdings, Inc. * Sanderson Farms, Inc. Tyson Foods, Inc. - Class A Health Care Equipment & Supplies - 1.55% Anika Therapeutics, Inc. * Masimo Corp. * Vascular Solutions, Inc. * West Pharmaceutical Services, Inc. Health Care Providers & Services - 4.70% Addus HomeCare Corp. * Concord Medical Services Holdings Ltd. - ADR Corvel Corp. * ExamWorks Group, Inc. * Healthways, Inc. * Omnicare, Inc. Universal Health Services, Inc. - Class B Health Care Technology - 0.16% Omnicell, Inc. * Hotels, Restaurants & Leisure - 7.36% Burger King Worldwide, Inc. Cracker Barrel Old Country Store, Inc. Famous Dave's of America, Inc. * International Game Technology Jack in the Box, Inc. * Multimedia Games Holding Co., Inc. * Red Robin Gourmet Burgers, Inc. * Royal Caribbean Cruises Ltd. # Ruth's Hospitality Group, Inc. Sonic Corp. * Texas Roadhouse, Inc. Household Durables - 1.92% CSS Industries, Inc. Helen Of Troy Ltd. * # La-Z-Boy, Inc. Mohawk Industries, Inc. * Newell Rubbermaid, Inc. Tupperware Brands Corp. Universal Electronics, Inc. * Internet & Catalog Retail - 0.50% Liberty Ventures - Series A * NutriSystem, Inc. Internet Software & Services - 1.86% comScore, Inc. * Conversant, Inc. * CoStar Group, Inc. * Envestnet, Inc. * IAC/InterActiveCorp. Internet Initiative Japan, Inc. - ADR* Reis, Inc. * IT Services - 4.39% Acxiom Corp. * Broadridge Financial Solutions, Inc. Cass Information Systems, Inc. Computer Sciences Corp. CSG Systems International, Inc. DST Systems, Inc. Euronet Worldwide, Inc. * FleetCor Technologies, Inc. * Sykes Enterprises, Inc. * TeleTech Holdings, Inc. * WNS Holdings Ltd. - ADR* Leisure Products - 0.25% Smith & Wesson Holding Corp. * Life Sciences Tools & Services - 1.70% Albany Molecular Research, Inc. * ICON PLC * # PAREXEL International Corp. * WuXi PharmaTech Cayman, Inc. - ADR* Machinery - 5.10% Albany International Corp. - Class A CIRCOR International, Inc. Columbus Mckinnon Corp. * Conrad Industries, Inc. The Greenbrier Companies, Inc. * Kadant, Inc. NN, Inc. Trinity Industries, Inc. Marine - 0.35% Navios Maritime Holdings, Inc. # Seaspan Corp. # Media - 5.39% Charter Communications, Inc. - Class A * Graham Holdings Co. - Class B John Wiley & Sons, Inc. - Class A Lions Gate Entertainment Corp. # Live Nation Entertainment, Inc. * MDC Partners, Inc. - Class A # Regal Entertainment Group - Class A Oil, Gas & Consumable Fuels - 0.57% SM Energy Co. Targa Resources Corp. Paper & Forest Products - 0.53% Domtar Corp. Schweitzer-Mauduit International, Inc. Personal Products - 0.98% Inter Parfums, Inc. Nu Skin Enterprises, Inc. - Class A Pharmaceuticals - 2.76% Jazz Pharmaceuticals PLC * # Salix Pharmaceuticals Ltd. * Professional Services - 3.00% Barrett Business Services, Inc. Huron Consulting Group, Inc. * Navigant Consulting, Inc. * Pendrell Corp. * Towers Watson & Co. - Class A Road & Rail - 1.15% Avis Budget Group, Inc. * Heartland Express, Inc. Knight Transportation, Inc. Semiconductors & Semiconductor Equipment - 1.68% Integrated Device Technology, Inc. * Marvell Technology Group Ltd. # Skyworks Solutions, Inc. * Ultra Clean Holdings, Inc. * Software - 6.18% Advent Software, Inc. American Software, Inc. - Class A Aspen Technology, Inc. * Blackbaud, Inc. Callidus Software, Inc. * Electronic Arts, Inc. * ePlus, Inc. * Magic Software Enterprises Ltd. # Manhattan Associates, Inc. * Monotype Imaging Holdings, Inc. Open Text Corp. # Perfect World Co. Ltd. - ADR PTC, Inc. * Tyler Technologies, Inc. * Verint Systems, Inc. * Specialty Retail - 0.97% Brown Shoe Co., Inc. Destination Maternity Corp. Haverty Furniture Companies, Inc. Kirkland's, Inc. * Stage Stores, Inc. Technology Hardware, Storage & Peripherals - 0.67% Logitech International S.A. # Textiles, Apparel & Luxury Goods - 3.04% Carter's, Inc. G-III Apparel Group Ltd. * Hanesbrands, Inc. Iconix Brand Group, Inc. * Tobacco - 0.11% Vector Group Ltd. Trading Companies & Distributors - 2.14% Aceto Corp. United Rentals, Inc. * Transportation Infrastructure - 0.23% Grupo Aeroportuario del Centro Norte S.A.B. de C.V. - ADR Wireless Telecommunication Services - 0.20% United States Cellular Corp. Total Common Stocks (Cost $9,432,260) Total Investments in Securities (Cost $9,432,260) - 99.70% Other Assets in Excess of Liabilities - 0.30% Net Assets - 100.00% $ *Non-income producing security. #U.S. traded security of a foreign issuer. ADR - American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. O’Shaughnessy Funds Notes to Schedule of Investments April 30, 2014 (Unaudited) Note 1 – Securities Valuation The O’Shaughnessy Funds’ (the “Funds”) investments in securities are carried at their fair value. Equity securities, including common stocks, convertible securities and preferred stocks, that are primarily traded on a national securities exchange shall be valued at the last sales price on the exchange on which they are primarily traded on the day of valuation or, if there has been no sale price on such day, at the mean between the bid and asked prices. Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”). If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices. Over-the-counter securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent sales price.Investments in open-end mutual funds are valued at their net asset value per share.To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized in level 1 of the fair value hierarchy. Short-term securities having a maturity of 60 days or less are valued at their amortized cost, which approximates market value.To the extent the inputs are observable and timely, these securities would be classified in level 2 of the fair value hierarchy. The Board of Trustees (“Board”) has delegated day-to-day valuation issues to a Valuation Committee of the Trust which is comprised of representatives from U.S. Bancorp Fund Services, LLC, the Funds’ administrator.The function of the Valuation Committee is to value securities where current and reliable market quotations are not readily available or the closing price does not represent fair value by following procedures approved by the Board.These procedures consider many factors, including the type of security, size of holding, trading volume and news events.All actions taken by the Valuation Committee are subsequently reviewed and ratified by the Board. Depending on the relative significance of the valuation inputs, fair valued securities may be classified in either level 2 or level 3 of the fair value hierarchy. The Funds have adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types. These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Funds’ securities as of April 30, 2014: All Cap Core Fund Level 1 Level 2 Level 3 Total Common Stocks Consumer Discretionary $ $
